Kunz v Shahadoth C. (2017 NY Slip Op 03594)





Kunz v Shahadoth C.


2017 NY Slip Op 03594


Decided on May 4, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 4, 2017

Friedman, J.P., Sweeny, Renwick, Andrias, Manzanet-Daniels, JJ.


3523 530352/16

[*1]In re Michael Kunz, M.D., Petitioner-Respondent,
vShahadoth C., Respondent-Appellant.


Marvin Bernstein, Mental Hygiene Legal Service, New York (Diane Goldstein Temkin of counsel), for appellant.
Eric T. Schneiderman, Attorney General, New York (Seth M. Rokosky of counsel), for respondent.

Appeal from order, Supreme Court, New York County (Carol Ruth Feinman, J.), entered June 16, 2016, which granted the petition and authorized petitioner to involuntarily administer medical treatment to respondent for up to six months, unanimously dismissed, without costs, as moot.
By its own terms, the order which respondent seeks to challenge expired on December 16, 2016. Furthermore, it is undisputed that, in November 2016, respondent was transferred to another medical facility, and petitioner no longer has any direct stake in respondent's medical treatment. Accordingly, the order is moot, and, under the circumstances presented, the exception to the mootness doctrine is inapplicable (see Matter of Hearst Corp. v Clyne , 50 NY2d 707, 714-715 [1980]).
The Decision and Order of this Court entered herein on March 28, 2017 is hereby recalled and vacated (see  M-1736 decided simultaneously herewith).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 4, 2017
CLERK